 



Exhibit 10.1
FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT
     THIS FIRST AMENDMENT TO AMENDED AND RESTATED CREDIT AGREEMENT, dated as of
March 18, 2008 (this “Agreement”), is entered into among BRADY CORPORATION, a
Wisconsin corporation (the “Company”), BRADY WORLDWIDE, INC., a Wisconsin
corporation (“Worldwide”), and TRICOR DIRECT, INC., a Delaware corporation
(“Tricor”, together with the Company and Worldwide, the “Borrowers”), the
guarantors identified on the signature pages hereto as Guarantors (the
“Guarantors”), the lenders identified on the signature pages hereto as Lenders
(the “Lenders”) and Bank of America, N.A., as Administrative Agent (in such
capacity, the “Administrative Agent”). Capitalized terms used herein and not
otherwise defined shall have the meanings ascribed thereto in the Credit
Agreement (as defined below).
RECITALS
     A. The Borrowers, the Guarantors, the Lenders and the Administrative Agent
entered into that certain Amended and Restated Credit Agreement, dated as of
October 5, 2006 (as amended from time to time, the “Credit Agreement”).
     B. The parties to the Credit Agreement have agreed to amend the Credit
Agreement as provided herein.
     C. In consideration of the agreements hereinafter set forth, and for other
good and valuable consideration, the receipt and adequacy of which are hereby
acknowledged, the parties hereto agree as follows.
AGREEMENT
     1. Amendments.
     (a) Maturity Date. The definition of “Maturity Date” appearing in Section
1.01 of the Credit Agreement is hereby amended to read as follows:
     “Maturity Date” means March 18, 2013; provided, however that if such date
is not a Business Day, the Maturity Date shall be the next preceding Business
Day.
     (b) Joinder of Visual Wear LLC, DAWG, Inc. and Sorbent Products Company,
Inc. Notwithstanding anything in the Credit Agreement to the contrary (including
Section 7.12 thereof), the Loan Parties shall not be required to cause any of
Visual Wear LLC, DAWG, Inc. or Sorbent Products Company, Inc. to become a
Guarantor prior to September 30, 2008.
     2. Effectiveness; Conditions Precedent. This Agreement shall be effective
as of the date hereof when all of the conditions set forth in this Section 2
shall have been satisfied in form and substance satisfactory to the
Administrative Agent.
     (a) Execution and Delivery of Agreement. The Administrative Agent shall
have received copies of this Agreement duly executed by the Loan Parties, the
Lenders and the Administrative Agent.

 



--------------------------------------------------------------------------------



 



     (b) Amendment Fee. The Administrative Agent shall have received, for the
account of each Lender, an amendment fee equal to 0.075% of such Lender’s
Commitment.
     (c) Fees and Expenses. Payment of all fees and expenses owed by the
Borrowers to the Administrative Agent.
     3. Ratification of Credit Agreement. Each Loan Party acknowledges and
consents to the terms set forth herein and agrees that this Agreement does not
impair, reduce or limit any of its obligations under the Loan Documents.
     4. Authority/Enforceability. Each Loan Party represents and warrants as
follows:
     (a) It has taken all necessary action to authorize the execution, delivery
and performance of this Agreement.
     (b) This Agreement has been duly executed and delivered by each Loan Party
and constitutes its legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) applicable Debtor Relief Laws and (ii) general principles of equity
(regardless of whether such enforceability is considered in a proceeding at law
or in equity).
     (c) No consent, approval, authorization or order of, or filing,
registration or qualification with, any court or governmental authority or third
party is required in connection with the execution, delivery or performance by
such Person of this Agreement.
     (d) The execution and delivery of this Agreement does not (i) violate,
contravene or conflict with any provision of its Organization Documents or
(ii) materially violate, contravene or conflict with any Laws applicable to it
or any of its Subsidiaries.
     5. Representations and Warranties of the Loan Parties. Each Loan Party
represents and warrants to the Lenders that (a) the representations and
warranties of the Loan Parties set forth in Article VI of the Credit Agreement
are true and correct in all material respects as of the date hereof, and (b) no
event has occurred and is continuing which constitutes a Default or an Event of
Default.
     7. Counterparts/Telecopy. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Agreement by telecopy shall be effective as an
original.
     8. GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF ILLINOIS.
[remainder of page intentionally left blank]

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed as of the date first above written.

              BORROWERS:   BRADY CORPORATION,         a Wisconsin corporation  
 
 
           
 
  By:   /s/ Barbara G. Bolens
 
   
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                BRADY WORLDWIDE, INC.,         a Wisconsin corporation    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                TRICOR DIRECT, INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
            GUARANTORS:   BRADY INTERNATIONAL CO.,         a Wisconsin
corporation    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                BRADY INVESTMENT CO.,         a Nevada corporation    
 
           
 
  By:   /s/ Ivan Farris    
 
           
 
  Name:   Ivan Farris    
 
  Title:   President    
 
                WORLDMARK OF WISCONSIN, INC.,         a Delaware corporation    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                TRUMED TECHNOLOGIES, INC.,         a Minnesota corporation    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  PERMAR SYSTEMS, INC.         (d/b/a/ Electromark),         a
New York corporation    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                AIO HOLDING, INC,         (d/b/a Personnel Concepts),         a
Delaware corporation    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                STOPWARE, INC.         a California corporation    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                DUAL CORE LLC,         a Wisconsin limited liability company    
    (f/k/a Identicard Systems Worldwide, Inc.,         a Pennsylvania
corporation)    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                BRADY PEOPLE IDENTIFICATION LLC         a Wisconsin limited
liability company    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                COMPREHENSIVE IDENTIFICATION PRODUCTS, INC.         a
Massachusetts corporation    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



                  PV ACQUISITIONS LLC         a Delaware limited liability
company    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                BRADY MEXICO HOLDING LLC         a Delaware limited liability
company    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                BRADY PRECISION CONVERTING, LLC         a Wisconsin limited
liability company    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    
 
                CLEMENT COMMUNICATIONS, INCORPORATED         a Pennsylvania
corporation    
 
           
 
  By:   /s/ Barbara G. Bolens    
 
           
 
  Name:   Barbara G. Bolens    
 
  Title:   Vice President and Treasurer    

 



--------------------------------------------------------------------------------



 



             
ADMINISTRATIVE
            AGENT:   BANK OF AMERICA, N.A.,         as Administrative Agent    
 
           
 
  By:   /s/ Michael Brashler    
 
           
 
  Name:   Michael Brashler    
 
  Title:   Vice President    
 
            LENDERS:   BANK OF AMERICA, N.A.,         as a Lender, L/C Issuer
and Swing Line Lender    
 
           
 
  By:   /s/ Steven K. Kessler    
 
           
 
  Name:   Steven K. Kessler    
 
  Title:   Senior Vice President    
 
                HARRIS N.A.,         as a Lender    
 
           
 
  By:   /s/ Christopher C. Cavaiani    
 
           
 
  Name:   Christopher C. Cavaiani    
 
  Title:   Vice President    
 
                M &I MARSHALL & ILSLEY BANK,         as a Lender    
 
           
 
  By:   /s/ Leo D. Freeman    
 
           
 
  Name:   Leo D. Freeman    
 
  Title:   Senior Vice President    
 
           
 
  By:   /s/ James R. Miller    
 
           
 
  Name:   James R. Miller    
 
  Title:   Senior Vice President    
 
                PNC BANK, N.A.,         as a Lender      
 
  By:   /s/ W.J. Bowne    
 
           
 
  Name:   W.J. Bowne    
 
  Title:   Managing Director    
 
                WELLS FARGO BANK, N.A.,         as a Lender    
 
           
 
  By:   /s/ Paul J. Hennessy    
 
           
 
  Name:   Paul J. Hennessy    
 
  Title:   Vice President    

 